Citation Nr: 1640805	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  14-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease.

2.  Entitlement to an effective date earlier than February 19, 2011 for the grant of service connection for arteriosclerotic cardiovascular disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1952 to July 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Board recognizes that the claim has since been transferred to the RO in Oakland, California.  

The Veteran filed a timely notice of disagreement (NOD) in December 2011, indicating his disagreement with the effective date and the rating assigned.  The RO issued a statement of the case (SOC) in May 2014 and the Veteran filed a timely VA Form 9 substantive appeal also in July 2014.  

The issue of clear and unmistakable error in the denial of an earlier effective date for the grant of entitlement to service connection for arteriosclerotic cardiovascular disease has been raised by the record in the August 2014 VA Form 9 Substantive Appeal, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease and an earlier effective date for the grant of service connection for arteriosclerotic cardiovascular disease.  

The Board remanded these claims in June 2015.  The Board requested that the RO obtain the private treatment records that the Veteran had previously identified in February 2011.  In December 2015, the Veteran submitted a VA 21-4142 Authorization to Disclose Information to the Department of Veterans Affairs that included both Rideout Memorial Hospital and Sutter North Medical Group.  The Veteran also included a signed release from Sutter Health.  There is no evidence that the RO attempted to obtain these records and associate them with the file.  During the February 2016 VA examination, the examiner noted that he reviewed some of the private records, but they are not associated with the Veterans Benefits Management System (VBMS) file.  These records are relevant to the issues of whether the Veteran is entitled to an earlier effective date for the grant of service connection for arteriosclerotic cardiovascular disease and whether the Veteran is entitled to an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease.  As such, the development ordered remains incomplete, and the RO/AMC is instructed to fulfill the terms of the June 2015 remand before returning the claims to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a remand is required to obtain these records and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ/AMC should contact the Veteran and ask that he provide VA with authorizations (containing the names, addresses and approximate dates of private treatment) in order to obtain any outstanding private treatment records, including those he identified in February 2011 and any other records pertaining to treatment of the Veteran's arteriosclerotic cardiovascular disease.  

The AOJ/AMC should specifically obtain the records from Rideout Memorial Hospital and Sutter North Medical Group that were identified in signed release forms in December 2015.  

All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records.

2.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issues of entitlement to an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease and entitlement to an earlier effective date for the grant of service connection for arteriosclerotic cardiovascular disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




